UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                       _______________________

                             No. 91-5512
                       _______________________

                         RUBEN MONTOYA CANTU,

                                                 Petitioner-Appellant,

                                versus

                     JAMES A. COLLINS, Director,
                  Texas Department of Corrections,

                                                 Respondent-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
_________________________________________________________________

                            July 22, 1992

Before GARWOOD, JONES, and DUHÉ, Circuit Judges.

EDITH H. JONES, Circuit Judge:

          Ruben Montoya Cantu challenges his murder conviction and

death sentence.   His application for a writ of habeas corpus was

denied by the district court, but the court granted a certificate

of probable cause.

                                  I.

                     FACTS AND PROCEDURAL HISTORY

          A Bexar County, Texas grand jury convicted petitioner for

the November 8, 1984 murder of Pedro Gomez during the commission of

a robbery, in violation of § 19.03(a)(2) of the Texas Penal Code

(Vernon Supp. 1984).   The murder took place at the house of Eusebio

Moreno in San Antonio.      The house was under construction, and

because Moreno had been experiencing numerous incidents of theft
from the building site, his brother, Juan Moreno, and brother-in-

law, Pedro Gomez, were sleeping in the house to prevent any further

loss.    Some time after 10:30 p.m., Gomez and Juan Moreno were

awakened by two intruders:       a man who was poking Moreno with a

rifle,   whom   he   later   identified   as   the   petitioner,   and   an

accomplice.1 Cantu and his companion took wristwatches from Moreno

and Gomez, as well as Gomez's wallet.          Cantu then told Gomez to

pull back the mattress on one of the beds, under which a pistol

owned by Eusebio Moreno was wrapped in a rag.        According to Moreno,

as Gomez was handing the bundle to the petitioner, Cantu shot him

once in the head.      Gomez fell to the ground, and Cantu shot him

eight more times.       Petitioner next trained his rifle on Juan

Moreno, shooting him eight or nine times.

            Gomez died from multiple gunshot wounds to the body and

head.    Juan Moreno survived.

            On November 14, two detectives from the San Antonio

Police Department visited Juan Moreno at the intensive care unit at

Wilford Hall Medical Center. The detectives showed him photographs

of possible suspects.        Cantu's photograph was not in the photo

spread, and Moreno did not identify any of the photos.




     1
          The accomplice was later identified as David Garza, a
juvenile. According to evidence adduced at trial, the room in
which Juan Moreno and Gomez were sleeping was equipped with a 75-
watt bulb, which lighted the room well. The lamp had been turned
off when the two men went to sleep, but was on later that night
when Cantu awakened Moreno. Moreno testified that the lamp
illuminated the faces of Cantu and his accomplice, and that he
knew Cantu because he had seen him in the neighborhood before.

                                    2
          On December 16, detectives again visited Juan Moreno at

Wilford Hall and showed him a photo array, which this time included

a photo of Cantu.    Moreno did not identify Cantu and did not look

at his photograph.     The detectives later testified that Moreno

avoided looking at petitioner's picture, adding that it was their

opinion that he knew more than he was saying.   According to one of

the detectives, when asked if he was afraid to identify the

assailant, Moreno replied, "Yeah."     Both detectives who visited

Moreno at Wilford Hall on that day testified that he appeared to be

frightened as he looked through the photo spread.2   Detective Garza

     2
          One of the officers, Detective Garza, conversed with
Moreno in Spanish. Garza testified that when he asked Moreno,
"Are you afraid to identify the guy who did this?" Moreno
replied, "Yeah." Garza said he was prompted to ask the question
because Moreno "completely avoided the photograph, and you could
see it in his face that he was scared." The second officer,
Detective Herring, testified that when Moreno "reached Mr.
Cantu's picture, he completely didn't look at it. He just passed
it up twice." Herring added that out of the five photographs he
viewed, Cantu's was the only picture that Moreno avoided. As
Herring testified at trial:

          Q.   So [Moreno] did not treat any of the
               other photographs the way he treated Mr.
               Cantu's picture?

          A.   No, sir, he did not.

          Q.   Now, based on your experience, Detective
               Herring, have you had experienced before
               when people declined to pick out a
               photograph when you have reason to
               believe that they know who the person
               is?

          A.   Many times.

          Q.   And is what you saw on December 16,
               regarding Mr. Moreno's behavior,
               consistent with that pattern that you
               experienced before?

                                  3
added that Moreno did recognize some of the other men in the photo

lineup, "but he advised me that these people were just from the

neighborhood and they were not any of the individuals involved in

the shooting of him or Pedro Gomez."         Moreno also for the first

time offered a general description of his assailants: two Hispanic

males, one about 13 or 14 years old, the other about 19 and wearing

blue jeans.

           Four months later, on March 1, 1985, petitioner was

involved in a bar shooting with an off-duty San Antonio police

officer, Joe De La Luz.    At the time of the De La Luz shooting,

Cantu was already a suspect in the murder of Pedro Gomez.        Because

Cantu was a suspect in both cases, San Antonio police renewed their

efforts to obtain a positive identification in the Gomez murder

investigation.   Accordingly, the day after the De La Luz shooting,

an officer was assigned to interview Juan Moreno at his home.        The

officer,   Detective   Ballesa,     showed   Moreno   five   photographs

different from those which he had viewed on December 16, except for

the photo of Cantu, which appeared in both arrays.           Once again,

Moreno did not identify anyone in the photographs.             Detective

Ballesa then engaged Moreno in a discussion, advising him that he

had to identify the assailants if he knew their identity.         Moreno




           A.    Yes, sir, it is.



                                    4
then provided the name of Ruben Cantu when viewing his picture but

did not identify him as Gomez's murderer.3

          The next day, on March 3, 1985, a different officer,

Detective Quintanilla, went to the home of Eusebio Moreno for the

specific purpose of taking Juan Moreno to the police station to


     3
          As Detective Ballesa testified at trial:

          Q.   Had you mentioned Ruben Cantu's name to
               [Moreno]?

          A.   No, sir.

          Q.   But he told you that Ruben Cantu had
               shot him?

          A.   Yes, sir.

          Q.   What did he say when he got to Ruben
               Cantu's photograph?

          A.   Well, he didn't say anything. He
               mentioned the name after -- after the
               array had been shown to him, you know,
               and after there was some discussion on
               the matter is when he came up with the
               name.

          Q.   And what was this discussion?

          A.   Well, the discussion centered around I
               was trying to make the man comfortable;
               he was scared and visibly shaken; he
               didn't want to identify the photograph,
               and it became rather obvious that that
               was the problem. So, you know, he was
               trying to -- to get me to say that we'd
               be able to protect him, things of this
               nature, if he identified the picture.
               He said, "Look, if I give you the name,
               why isn't that good enough?" I said,
               "Well, that isn't." I said, "You have
               to identify the photograph," and he
               wouldn't do it, but, you know, he
               definitely gave me the name.


                                5
show him the photo spread once more.            At the station, Detective

Quintanilla showed Juan Moreno the same photo spread containing the

picture of petitioner that had been shown to him the day before by

Detective Ballesa.        This time, Moreno identified Cantu's photo as

representing the man who had shot him and Gomez.                 Quintanilla

testified that when he asked Juan Moreno why he had failed to

identify Cantu previously, Moreno replied that "he had recognized

the photo the day before; he just was afraid, scared."4            At trial,

Juan       Moreno   identified   Cantu   in   court,   adding   that   he   had

recognized him in the photo line-ups he viewed on December 16,

1984, and March 2, 1985, but did not identify his photo on those

occasions because, "I didn't want to get into any problems."5

               In addition to Juan Moreno's trial testimony, the state's

witnesses included Dr. Suzana Dana, a forensic pathologist and the

deputy chief medical examiner of Bexar County.           Dr. Dana testified


       4
          Detective Ballesa explained that he understood Moreno's
fear because Cantu belonged to the "Grey Eagles," a youth gang
known for violent behavior.
       5
               As described by the Texas Court of Criminal Appeals:

               Juan testified that he had recognized
               appellant in the photographs that were shown
               to him on all the occasions. He did not tell
               the police that it was appellant because he
               did not want appellant to know where he and
               his family lived. He was afraid for his life
               and the lives of his family. He said the
               police never told him they knew appellant was
               the one who shot him. He also stated that he
               knew appellant by sight because he had seen
               him two or three times before the night of
               the murder.

Cantu, 738 S.W.2d at 251.

                                         6
that she performed the autopsy on Pedro Gomez, who had nine gunshot

wounds to the body, including a "defensive" wound to the left

forearm that was consistent with the victim attempting to shield

his face or body with his hands.             Gomez was killed by shots from a

rifle, Dr. Dana continued, because there was no powder tattooing as

would typically have been present had the shots been fired by a

weapon with a shorter muzzle, such as a handgun.                 This and other

forensic evidence suggested that the victim was probably shot from

one and one-half to two feet away.                   Dr. Dana also analyzed

gunpowder traces on the palms of Gomez's hands, comparing them to

the relative absence of gunpowder particles on the backs of his

hands.       She concluded that these findings were consistent with "a

gun being fired at the hands, or with the hands open simply because

the levels are higher on the palms than on the backs."              In response

to questions from defense counsel, Dr. Dana opined that it was

unlikely that Gomez had fired a weapon at Cantu because that would

have       left   gunpowder   residue   on    the   backs   of   Gomez's   hands;

clutching the gun would have shielded his palms from gunpowder.6



       6
          The detective who investigated the murder scene
recovered eleven .22 caliber shell casings and some slugs. The
detective testified that there were a number of bullet holes in
the walls of the house, adding that two of the slugs found at the
scene may have been larger than .22 caliber slugs. In his brief
to this court, the petitioner suggests that these two slugs were
fired from a .38 caliber handgun such as that hidden by Eusebio
Moreno under the mattress. Petitioner strongly implies that this
evidence supports his claim that he shot Moreno and Gomez in
self-defense. This assertion is tenuous at best, however, both
because the detective could not identify the slugs as .38
caliber, and because investigators recovered no .38 caliber shell
casings.

                                        7
           Cantu did not testify at the guilt-innocence phase of the

trial.    Other than recall Juan Moreno and the police officers who

conducted the photographic lineups in an attempt to discredit

Moreno's identification testimony, the only other witness offered

by the defense provided an alibi for Cantu.      At the punishment

phase of the trial, the prosecution presented five witnesses who

testified to Cantu's bad reputation in the community.    Officer De

La Luz also testified that he was in the Scabaroo Lounge in San

Antonio on the night of March 1, 1985, when Cantu shot him several

times without provocation. Cantu then offered the testimony of six

San Antonio police officers in an attempt to discredit De La Luz's

testimony.    The defense also recalled De La Luz to the stand and

questioned him further about the shooting at the Scabaroo Lounge.

At this point, the defense sought to have Cantu testify for the

limited purpose of rebutting De La Luz's version of Cantu's assault

on him.    The trial court sustained the government's objection to

this proposal, ruling that "when Ruben Cantu takes the stand, he is

subject to the same grounds, the same areas of cross-examination as

any other witness." In response to questions from defense counsel,

the trial court added:

           THE COURT: The ruling is that you may offer
           any and all evidence that you care to offer
           through this witness. If you want to limit it
           to exactly what he said on your direct, that's
           fine; but when you pass him for cross-
           examination, he will be subject to cross-
           examination to the same [sic] as all other
           witnesses, only exceptions are any and all
           rules of evidence that apply to any and all
           witnesses, regarding the admissibility of
           evidence.


                                  8
The defense declined to put Cantu on the stand under the conditions

set by the court but did perfect a bill of exception at which Cantu

testified outside the presence of the jury.           Cantu essentially

claimed that De La Luz provoked the confrontation which led to the

Scabaroo Lounge shooting, adding that he shot De La Luz with a

pistol Cantu had purchased outside the bar earlier that evening.

            Cantu was convicted of capital murder and sentenced to

death on July 30, 1985.   He appealed to the Texas Court of Criminal

Appeals, which on February 4, 1987 affirmed his conviction and

sentence.   Cantu v. State, 738 S.W.2d 249 (Tex. Crim. App. 1987).

That court later denied Cantu's motion for rehearing, and the

Supreme Court denied certiorari.       Cantu v. Texas, 484 U.S. 872, 108
S. Ct. 203, 98 L. Ed. 2d 154 (1987).      Cantu was slated to be executed

on or before sunrise on January 8, 1988.             He filed a post-

conviction habeas application, which the Texas Court of Criminal

Appeals denied.   Cantu then filed a federal habeas application and

motion for stay of execution, which was granted on January 7, 1988.

After an evidentiary hearing, a federal magistrate recommended that

habeas corpus relief be denied.    The district court later accepted

the magistrate's report and denied the writ, prompting this appeal.

            In his brief, petitioner raises seven challenges to his

conviction and death sentence, framing them as follows:

 I. The Texas capital sentencing statutes precluded the jury from
    giving full effect to Mr. Cantu's mitigating evidence of
    youth, in violation of the Eighth and Fourteenth Amendments.

II. Petitioner was deprived of his constitutional rights under the
    Fifth, Eighth and Fourteenth Amendments by the trial court's
    refusal to instruct the jury on the lesser included offense of
    voluntary manslaughter.

                                   9
III. The in-court identification of petitioner deprived him of due
     process of law under the Fifth and Fourteenth Amendments as
     the procedures employed by the San Antonio police departments
     were so impermissibly suggestive as to lead to a very
     substantial likelihood of irreparable misidentification.

IV. Petitioner was denied effective assistance of counsel at trial
    in violation of the Sixth and Fourteenth Amendments because
    trial counsel failed to request the services of an expert
    witness on the issue of eyewitness identification.

  V. Petitioner was denied his Sixth and Fourteenth Amendment
     rights to the effective assistance of counsel through the
     punishment phase of his criminal trial.

VI. Petitioner was denied his Sixth and Fourteenth Amendment right
    to the effective assistance of counsel on appeal.

VII. Petitioner's constitutionally protected right to present
     evidence to the jury in mitigation of his sentence of death
     was impermissibly chilled by the Texas state rule which
     precludes a defendant, who testifies at the penalty phase of
     his trial, from challenging the sufficiency of the evidence in
     support   of  his   guilt   or   the  admissibility   of   the
     identification evidence.

We address each argument in turn.

                                    II.

                          MITIGATING EVIDENCE

           Petitioner     first   contends     that   the    Texas     capital

sentencing statute did not provide a vehicle by which the jury

could    consider   and   give    mitigating    effect      to   his   youth.7

     7
          Texas Code Crim. Pro. Ann. Art. 37.071 (Vernon Supp.
1985) provides in relevant part:

           (b) On conclusion of the presentation of the
           evidence, the court shall submit the
           following three issues to the jury:

                (1) whether the conduct of the
                defendant that caused the death of the
                deceased was committed deliberately and
                with a reasonable expectation that the
                death of the deceased or another would
                result;

                                    10
Petitioner admits that his trial counsel did "argue the issue of

Mr. Cantu's youth . . . as a basis for compassion."           Indeed

references to Cantu's age surfaced repeatedly during the punishment

phase of his trial.     At one point, for instance, Cantu's counsel

told the jury:     "I think that when a man is on trial for his life,

and even more so when a boy is on trial for his life, that it

warrants a substantial investment of time."       In support of its

request for an affirmative finding on the second special issue, the

state argued along the following lines:     "He's been referred to as

a boy, a kid, a young man," the prosecutor noted at one point.

"Well, he was an 18 year old with 18 rounds of ammunition, and he

used them all."8


                 (2) whether there is a probability that
                 the defendant would commit criminal acts
                 of violence which would constitute a
                 continuing threat to society; and

                 (3) if raised by the evidence, whether
                 the conduct of the defendant in killing
                 the deceased was unreasonable in
                 response to the provocation, if any, by
                 the deceased.

In May 1991, the Texas legislature passed two bills amending art.
37.071(b). However, these changes, which were later enacted into
law, apply only to offenses committed on or after September 1,
1991. See Graham v. Collins, 950 F.2d 1009, 1012 n.1 (5th Cir.
1992) (en banc), cert. granted, _____ U.S. _____, _____ S. Ct.
_____, 1992 WL 52201 (June 8, 1992).
     8
          While Cantu was 18 years old at the time of his state
criminal trial, he was 17 at the time of the murder. We reject
Cantu's assertion that the state's argument amounted to a claim
that the special issues, or any of them, should be answered in
the affirmative because of Cantu's youth. The most reasonable
characterization of the state's argument is that Cantu was
streetwise and hardened beyond his chronological age, and that in
this particular setting his chronological age was not a
reasonable basis on which to return a negative answer to any of

                                   11
              Notwithstanding    the        numerous       references     to   the

petitioner's age, he insists that the jury's consideration of

mitigating      evidence    of   his        youth    was      unconstitutionally

circumscribed by Art. 37.071(b).            Specifically, he maintains that

while the second special issue allowed the prosecution to use his

youth as a sword against him -- by drawing the jury's attention to

his potential for future dangerousness -- it effectively prevented

him from using his youth as a shield against a death sentence.

Thus, petitioner's brief continues, "the jury was left with no

vehicle through which it might express a 'reasoned moral response'

that, because of Mr. Cantu's youth, he should not be condemned to

die."9

              Cantu grounds his theory that Art. 37.071 failed to

permit the jury to consider mitigating evidence of his youth on

Penry v. Lynaugh, 492 U.S. 302, 109 S. Ct. 2934, 106 L. Ed. 2d 256

(1989). We have, however, in an en banc decision recently rejected

the theory that Penry calls into question the constitutionality of

the   Texas    death   penalty   statute      as    applied    to   the   arguably

mitigating circumstance of youth.            In Graham v. Collins, 950 F.2d
1009, 1017 (5th Cir. 1992) (en banc), cert. granted, _____ U.S.



the special issues.
      9
          The district court found that petitioner had
procedurally defaulted this claim for federal habeas review
because of his failure to raise it at trial. However, in light
of the Texas Court of Criminal Appeals' decision in Selvage v.
Collins, 816 S.W.2d 390 (Tex. Crim. App. 1991) (en banc), which
called into question whether a procedural bar would apply in such
cases, the state briefed the merits of Cantu's claim on this
issue.

                                       12
_____, _____ S. Ct. _____, 1992 WL 52201 (June 8, 1992), we

concluded "that Penry does not invalidate Texas's statutory scheme,

. . . in instances where no major mitigating thrust of the evidence

is substantially beyond the scope of all the special issues."    Id.

at 1027.10   See also Black v. Collins, _____ F.2d. _____, 1992 WL
107848 (5th Cir. 1992); Holland v. Collins, _____ F.2d _____, 1992
WL 107830 (5th Cir. 1992); and Romero v. Collins, _____ F.2d ____,

1992 WL 105059 (5th Cir. 1992).    Graham held:   "At the very least,

Jurek must stand for the proposition that these mitigating factors

-- relative youth and evidence reflecting good character traits

such as steady employment and helping others -- are adequately




     10
          Like Cantu, Graham was 17 years old at the time the
offense was committed. Id. at 1015 n.9. The Court's grant of
certiorari in a capital case does not cause us to deviate from
circuit law, nor is it grounds for a stay of execution. See
Johnson v. McCotter, 804 F.2d 300, 301 (5th Cir. 1986), cert.
denied, Johnson v. Lynaugh, 481 U.S. 1042, 107 S. Ct. 1988, 95
L. Ed. 2d 827 (1987).

                                  13
covered by the second special issue."       Id. at 1029.11   In Cantu's

case, we agree with Graham that

          [t]o the extent that [Cantu's] criminal
          conduct was a product of his youth, he was for
          that reason not only less culpable but, to the
          same extent, also less likely to be dangerous
          when no longer young. To the extent [Cantu's]
          criminal conduct was not attributable to his
          youth,   his   youth   neither   reduced   his
          culpability nor his future dangerousness.
          Nothing in the present record suggests that
          the jury here might have viewed the matter in
          any other light.

Id. at 1031 (footnote omitted).    Cantu's youth could adequately be

taken into account as a mitigating factor in answering the special

issues, particularly the second.       Graham, 950 F.2d at 1033.12

     11
          See Jurek v. Texas, 428 U.S. 262, 96 S. Ct. 2950, 49
L. Ed. 2d 929 (1976) (sustaining the constitutionality of the Texas
capital sentencing scheme). Moreover, Graham noted that both
before and after Penry, the Texas Court of Criminal Appeals has
continued to hold that the second special issue provides an
adequate vehicle for the jury to take into account the
defendant's youth. 950 F.2d at 1031. See Roney v. State, 632
S.W.2d 598, 603 (Tex. Crim. App. 1982); Robinson v. State, 548
S.W.2d 63, 64 (Tex. Crim. App. 1977); Earvin v. State, 582 S.W.2d
794, 798-99 (Tex. Crim. App. 1979), repudiated on other grounds,
Mercado v. State, 615 S.W.2d 225, 227 n.1 (Tex. Crim. App. 1981);
Brasfield v. State, 600 S.W.2d 288, 293 n.3 (Tex. Crim. App.
1980), overruled on other grounds, Janecka v. State, 739 S.W.2d
813 (Tex. Crim. App. 1987); Keeton v. State, 724 S.W.2d 58, (61
Tex. Crim. App. 1977); Ex Parte McGee, 817 S.W.2d 77, 80 (Tex.
Crim. App. 1991); Lackey v. State, 819 S.W.2d 111 (Tex. Crim.
App. 1991); Trevino v. State, 815 S.W.2d 592, 622 (Tex. Crim.
App. 1991), reversed on other grounds, Trevino v. Texas, _____
U.S. _____, 112 S. Ct. 1547, 118 L. Ed. 2d 193 (1992). See also
DeLuna v. Lynaugh, 890 F.2d 720, 722 (5th Cir. 1989) (habeas
corpus).
     12
          While petitioner focuses on the second special issue,
we also agree with the state's contention that the first special
issue permitted Cantu to present mitigating evidence of "a
youthful tendency to act rashly," and therefore not deliberately.
Unlike Penry, Cantu's ability to think about the consequences of
his actions was markably different from Penry's evidence of
mental retardation, which he contended made it uniquely difficult

                                  14
                                          III.

                            LESSER INCLUDED OFFENSE

              Petitioner next contends that the state trial court erred

when    it   refused   to    include      in     its   jury   charge   petitioner's

requested instruction on the lesser included offense of voluntary

manslaughter.       At the conclusion of the evidence, his counsel

requested that the jury be so instructed, but the trial court

sustained the state's objection.                Subsequently, during the charge

conference at the penalty phase of the trial, petitioner's counsel

asked the court to submit Special Issue No. 3 as provided by Art.

37.071(b)(3).      The prosecution did not object to this requested

submission,      despite     its       earlier    opposition     to    a    voluntary

manslaughter instruction during the guilt/innocence phase of the

trial.      Citing this asserted inconsistency, petitioner argues that

the third special issue would not have been submitted at the

penalty phase unless the evidence in the record suggested that the

killing occurred in response to provocation by the deceased.13                      The

evidence      presented     at   his    trial,     Cantu   contends,       could   have



to control his impulses or to evaluate the consequences of his
conduct. Penry, 492 U.S. at 324, 109 S. Ct. at 2949.
       13
          Petitioner argues that in Texas, voluntary manslaughter
is considered a lesser included offense of murder. See Braudrick
v. State, 572 S.W.2d 709, 710 (Tex. Crim. App. 1978). Braudrick
was later questioned by an en banc panel of that court. Bradley
v. State, 688 S.W.2d 847 (Tex. Crim. App. 1985) (en banc).
Bradley held that voluntary manslaughter may be properly
considered a lesser included offense of murder only if the
evidence raises the issue of sudden passion. Id. at 851.
Because Cantu argued the sudden passion issue at trial, we agree
that voluntary manslaughter was properly treated as a lesser
included offense in this case.

                                           15
supported    a   verdict   that   he    was    guilty   only    of    voluntary

manslaughter,     and   the   trial    court's     refusal     to    give   such

instruction therefore violated his constitutional rights.

            Under the standard first announced in Beck v. Alabama,

447 U.S. 625, 100 S. Ct. 2382, 65 L. Ed. 2d 392 (1980), "the jury [in

a capital case] must be permitted to consider a verdict of guilt of

a noncapital offense 'in every case' in which 'the evidence would

have supported such a verdict.'"            Hopper v. Evans, 456 U.S. 605,

610, 102 S. Ct. 2049, 2052, 72 L. Ed. 2d 367 (1982) (citing Beck, 447
U.S. at 627, 100 S. Ct. at 2384).              Under Beck, a defendant is

entitled to instruction on a lesser included offense only "if the

evidence would permit a jury rationally to find him guilty of the

lesser offense and to acquit him of the greater."                   Id. at 2388

(quoting Keeble v. United States, 412 U.S. 205, 208, 93 S. Ct.
1993, 1995, 36 L. Ed. 2d 844 (1973)).           See also Lincecum v. Collins,

958 F.2d 1271 (5th Cir. 1992); and Cordova v. Lynaugh, 838 F.2d 764

(5th Cir.), cert. denied, 486 U.S. 1061, 108 S. Ct. 2832, 100
L. Ed. 2d 932 (1988).14

            The voluntary manslaughter statute, Tex. Penal Code Ann.

§ 19.04, provides in relevant part:

            § 19.04 Voluntary Manslaughter

            (a) A person commits an offense if he causes
            the death of an individual under circumstances
            that would constitute murder under Section

     14
          "Although Beck itself spoke only to a statute under
which the judge could not give the requested instruction, [its]
rationale applies equally to cases in which a trial judge refuses
to give an instruction which is available under state law."
Lincecum, 958 F.2d at 1275.

                                       16
          19.02 of this code, except that he caused the
          death under the immediate influence of sudden
          passion arising from an adequate cause.

Sudden passion is defined as "passion directly caused by and

arising out of provocation by the individual killed or another

acting with the person killed which passion arises at the time of

the offense and is not solely the result of former provocation."

Tex. Penal Code Ann. § 19.04(b).        Adequate cause is defined as

"cause that   would   commonly   produce   a   degree   of   anger,   rage,

resentment, or terror in a person of ordinary temper, sufficient to

render the mind incapable of cool reflection."          Tex. Penal Code

Ann. § 19.04(c).

          We agree with the district court and with the state

courts that no rational jury could conclude that Cantu shot Gomez

under the influence of sudden passion, thereby warranting an

instruction of voluntary manslaughter.          Juan Moreno, the only

witness who testified at trial as to what happened at the time of

the shooting, stated that Pedro Gomez did not fire the .38 caliber

handgun he was attempting to hand over to Cantu.             Petitioner's

attempt to characterize police testimony as supporting his claim

that some of the bullet holes in the wall were caused by a .38

caliber gun, instead of the .22 caliber murder weapon, does not

accurately reflect what the investigating officer said.          In fact,

the officer stated that he was unsure whether the bullet holes, or

slugs found at the scene, were .38 caliber.       Nor has Cantu offered

a plausible explanation linking this physical evidence to his claim

that he acted in self-defense.         His unsupported conjecture is


                                  17
hardly probative on the issue of whether he acted under the

immediate influence of sudden passion. See, e.g., Hobson v. State,

644 S.W.2d 473, 478 (Tex. Crim. App. 1983).

            Yet even assuming for the sake of argument that Cantu

acted upon sudden passion within the meaning of § 19.04(b), that

passion did not arise from an adequate cause as required by §

19.04(c).   See Hobson, id.   It is undisputed that Cantu initiated

the criminal episode in question when he and an accomplice entered

Eusebio Moreno's house, awakened Gomez and Juan Moreno at gunpoint,

robbed them, and repeatedly shot them with a rifle at point-blank

range, killing one man and seriously wounding the other.   We have

recently noted that "Texas law plainly does not consider adequate

cause to arise under these circumstances."    Lincecum, 958 F.2d at

1277.15   See also Penry v. State, 691 S.W.2d 636 (Tex. Crim. App.

1985), cert. denied, 474 U.S. 1073, 106 S. Ct. 834, 88 L. Ed. 2d 805

(1986); and Goff v. State, 681 S.W.2d 619 (Tex. App. -- Houston

[14th Dist.] 1983), aff'd, 720 S.W.2d 94 (Tex. Crim. App. 1986).

Because state law prevented the jury from finding that Cantu


     15
          In Lincecum, the petitioner invoked Beck to support his
claim that the trial court erred by refusing to instruct the jury
on voluntary manslaughter. Lincecum was convicted of capital
murder for killing Kathy Ann Coppedge during the course of a
kidnapping, robbery and attempted sexual assault. Evidence
adduced at trial indicated that after robbing Coppedge and
ordering her to take off her clothes, Coppedge managed to grab
Lincecum's knife and stab him in the side. On collateral appeal,
Lincecum insisted that in light of this evidence, a voluntary
manslaughter instruction was constitutionally required. In
rejecting this claim, this court noted that even assuming
Lincecum acted under sudden passion, he lacked adequate cause
because he initiated the criminal episode in which the stabbing
occurred. 958 F.2d at 1277.

                                 18
committed voluntary manslaughter, the trial court's failure to

instruct the jury on this offense was not constitutional error.

                                             IV.

                                 IN-COURT IDENTIFICATION

               Petitioner         next    takes    issue    with    the    identification

procedures       used        by     the     San     Antonio        Police     Department.

Specifically,         he     contends      that    the     repeated    showing     of     his

photograph to Juan Moreno was so impermissibly suggestive as to

create     a    very       substantial       likelihood       of      irreparable       mis-

identification.         Simmons v. United States, 390 U.S. 377, 384, 88 S.

Ct.   967,     971,     19 L. Ed. 2d 1247    (1968).        Even     unnecessarily

suggestive procedures do not automatically require suppression,

however, if the witness's identification is reliable under the

totality of the circumstances. Manson v. Braithwaite, 432 U.S. 98,

114, 97 S. Ct. 2243, 2254 (1977).

               During      the    state    court    proceedings,          Cantu   moved    to

suppress the in-court identification, arguing that Moreno had been

unfairly influenced by police officers. The trial court disagreed,

finding that the photo array containing Cantu's picture was not

unduly suggestive, nor was Moreno's identification in any way

tainted.16     In denying the suppression motion, the court ruled that

Moreno's testimony "established that he knew who the defendant was,

      16
          Among other things, the court noted that Moreno had
initially made a sign of recognition when first shown Cantu's
photograph. Moreno's obvious unease when shown the photo
adequately accounted for his initial uncertainty in identifying
him. Additionally, the trial court found that the in-court
identification was separate from the photo line-up and was based
on Moreno's recollection of the shooting.

                                              19
what the defendant looked like, and was able to identify him

without the aid of any photograph to assist him in his recollection

of who the person was who shot him. . . ."          On direct appeal, the

Texas Court of Criminal Appeals acknowledged that the repeated

showing of Cantu's picture during the photo arrays was suggestive.

Cantu v. State, 738 S.W.2d 249 (Tex. Crim. App. 1987).             However,

that court rejected the petitioner's contention that the suggestive

procedures tainted Moreno's in-court identification so as to create

a substantial likelihood of irreparable misidentification.              Id. at

252.

            Under 28 U.S.C. § 2254(b), state court factfindings are

entitled to a presumption of correctness absent one of eight

statutory exceptions.       Sumner v. Mata, 449 U.S. 539, 101 S. Ct.
764,   66 L. Ed. 2d 722   (1981).        Petitioner    insists   that   the

presumption of correctness should not be afforded here because the

state factfinding was insufficient.              According to Cantu, the

presumption does not apply because "the trial court made no factual

findings regarding the identification process, or the procedures

employed,    but   merely   arrived    at    a   legal   conclusion."      He

specifically faults the trial court for failing to make explicit

factfindings on several issues, such as the brightness of the

lighting in the room at the time of the murder, which he insists

should bear on whether Moreno correctly identified Cantu as his and

Gomez's assailant.

            Petitioner's argument is totally without merit. That the

trial court did not make explicit fact findings on every issue does


                                      20
not mean the court "merely arrived at a legal conclusion" unworthy

of the presumption of correctness.       Both implied and explicit

factfindings fall within the ambit of § 2254(d).         Marshall v.

Lonberger, 459 U.S. 422, 433-34, 103 S. Ct. 843, 850-51, 74 L. Ed. 2d
646 (1983); McCoy v. Cabana, 794 F.2d 177, 182 (5th Cir. 1986);

Armstead v. Maggio, 720 F.2d 894, 896 (5th Cir. 1983).     Thus, for

instance, the state court, after weighing the evidence, found that

Juan Moreno had sufficient opportunity to view Cantu on the night

of the shooting.   Cantu, 738 S.W.2d at 253.   As the state correctly

observes, petitioner cannot avoid the binding effect of the state

court findings merely by referring to snippets of testimony from a

voluminous record.      "One of the purposes of § 2254(d) was to

prevent precisely this kind of parsing of trial court transcripts

to create problems on collateral review where none were seen at

trial."    Wainwright v. Witt, 469 U.S. 412, 435, 105 S. Ct. 844, 858

(1984).    Because § 2254(d) is controlling here, the district court

properly relied on the presumption of correctness to reject Cantu's

challenge to the state court factual findings on the identification

issue.17




     17
          Petitioner emphasizes that unlike its factual findings,
the state court's legal conclusions are not entitled to the
presumption of correctness. This is undoubtedly true, and indeed
the state concedes as much. But it yields nothing more than a
hollow victory for petitioner given that the district court
applied the presumption of correctness only to the state court's
factfindings and not to its legal conclusions.

                                  21
                                   V.

                        INEFFECTIVE ASSISTANCE

           Petitioner    asserts that his state trial and appellate

counsel were constitutionally ineffective on several grounds.            We

review a claim of ineffective assistance of counsel at a capital

sentencing trial under the familiar standards of Strickland v.

Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).

As this court has recently noted:

           First, a defendant must show that "counsel's
           representation   fell   below   an   objective
           standard of reasonableness," with reasonable-
           ness judged under professional norms prevail-
           ing at the time counsel rendered assistance.
           Id. at 688, 104 S. Ct. at 2064.     This is a
           standard which requires us to be "highly
           deferential," as it is extremely difficult for
           reviewing courts to place themselves in
           counsel's position and evaluate the choices he
           or she should have made. . . .

           Second, "[t]he defendant must show that there
           is a reasonable probability that, but for
           counsel's unprofessional errors, the result of
           the proceeding would have been different. A
           reasonable   probability   is  a   probability
           sufficient to undermine confidence in the
           outcome." Id. at 694, 104 S. Ct. at 2068. A
           court evaluating a claim of ineffective
           assistance need not address the reasonableness
           component first, and if a defendant fails on
           one part, it need not address the other. Id.
           at 697, 104 S. Ct. at 2069.

Black, 1992 WL 107848 at *5.

           First, Cantu insists that his trial counsel erred during

the guilt-innocence phase of the trial by failing to secure the

services   of   an   expert   witness   to   contest   the   testimony   of

eyewitness Juan Moreno.       According to Cantu, because no expert

witness testified, "the jury was deprived of a way to intelligently

                                   22
evaluate the testimony of Juan Moreno." This argument is specious.

While petitioner is correct that the admission of expert testimony

regarding eyewitness identifications is proper, see, e.g., United

States v. Moore, 786 F.2d 1308, 1312-13 (5th Cir. 1986), he cites

no authority to support the theory that his trial counsel was

required to call an expert witness to challenge Moreno's testimony.

Indeed, Cantu's trial counsel testified at the evidentiary hearing

that he considered seeking the services of an expert witness on the

issue of eye-witness identification but decided against it based on

his belief that his cross-examination of Moreno would be sufficient

to refute the accuracy of the identification.18

          Petitioner next contends that his trial counsel was

ineffective during the punishment phase.    Counsel, he maintains,

acted unprofessionally by failing to present evidence of Cantu's

"low IQ, emotional immaturity, troubled youth, trauma as a result

of his parents' divorce, and appearance of neglect." While counsel

did not seek a psychiatric examination, nothing at the time of

trial indicated that Cantu was insane when the offense occurred.19

     18
          Moreover, even had Cantu's counsel proffered an expert
witness to testify on this issue, the trial court would have had
discretion whether to admit such testimony. Pierce v. State, 777
S.W.2d 399, 414-16 (Tex. Crim. App. 1989), cert. denied, Pierce
v. Texas, 496 U.S. 912, 110 S. Ct. 2603, 110 L. Ed. 2d 283 (1990).
The Texas rule is also consistent with federal practice. In
Moore, we held that the decision whether to admit expert
testimony "is squarely within the discretion of the trial judge,"
adding that "there is no federal authority for the proposition
that such testimony must be admitted." 706 F.2d at 1312-13
(emphasis added).
     19
          Compare Bouchillon v. Collins, 907 F.2d 589, 597-98
(5th Cir. 1990) (Where defendant apprised his counsel of mental
problems prior to plea hearing, counsel's failure to perform any

                                23
Moreover, Cantu's assertion that he was denied effective assistance

of counsel by his attorney's failure to introduce evidence that he

appeared to be a child who was either neglected or abandoned is

specious.    The evidence does not indicate that the petitioner was

neglected or abandoned.         At best, it shows he might have felt

rejected and abandoned, which was assertedly manifested by the fact

that he sometimes watched television until the early hours of the

morning and engaged in fantasy.            There is likewise no merit to

petitioner's claim to have been traumatized by his parents' divorce

or by his family's socio-economic background.                   Cantu's counsel

thoroughly investigated these claims, consulting with his client as

well   as   Cantu's   father    and   brother    for      possible   mitigating

evidence.     Counsel    ultimately    decided      not    to   introduce   this

information because of his concern that the state would use it

against his client.      Introducing the testimony of family members

would have allowed the state to cross-examine them about Cantu's

reputation in the community, including both his membership in the

Grey Eagles and his personal notoriety for theft, violence and drug

use.   Counsel was not incompetent in his approach to mitigating

evidence.

            Cantu     also     challenges     his      appellate      counsel's

representation as constitutionally deficient.              Both the issues he



investigation whatsoever for a possible insanity defense violated
Strickland); and Profitt v. Waldron, 831 F.2d 1245, 1248-49 (5th
Cir. 1987) (counsel's failure to present an insanity defense,
despite his knowledge that defendant had been previously
adjudicated insane and had escaped from a mental institution at
the time he committed the crime, held unreasonable).

                                      24
faults appellate counsel for failing to raise -- a challenge to the

constitutionality of the Texas Sentencing Statute and the trial

court's refusal to charge the jury on the lesser included offense

of voluntary manslaughter -- were raised and considered both on

state habeas and in the present federal proceedings and were

determined   to     be   meritless.           Because    appellate       counsel's

effectiveness is judged by the same standard as that of trial

counsel, see Sharp v. Puckett, 930 F.2d 450, 452 (5th Cir. 1991),

petitioner's assertion, which fails even to allege that he was

prejudiced by appellate counsel's performance, is frivolous.

                                        VI.

                LIMITATIONS ON PETITIONER'S TESTIMONY
                     DURING THE PUNISHMENT PHASE

          Petitioner did not testify at the guilt-innocence phase

of his trial.       However, his counsel attempted to call him as a

witness during the punishment phase so that Cantu could testify on

the limited issue of whether he shot Officer De La Luz in self-

defense. The trial court refused to allow petitioner to testify on

such a limited basis, ruling that if Cantu took the stand, he would

be subject to cross-examination the same as any other witness.

Petitioner   then    chose   not   to    testify   and    offered    a    bill   of

exception, out of the presence of the jury, in which he testified

that he shot Officer De La Luz in self-defense.

          Petitioner now contends that the trial court's decision

impermissibly chilled his right to present mitigating evidence.

Specifically, petitioner challenges the Texas requirement that a

defendant who testifies only at the punishment phase of the trial,

                                        25
and who admits guilt during such testimony,20 waives the right to

challenge the sufficiency of the evidence as to guilt and waives

any evidentiary objections made during the guilt-innocence phase.

See, e.g., Brown v. State, 617 S.W.2d 234, 236 (Tex. Crim. App.

1981) (en banc).   According to petitioner,

          Mr. Cantu was faced with a Hobson's choice at
          the punishment phase of his trial. Mr. Cantu
          could, on the one hand, testify at the
          punishment   phase   and  risk   waiving   his
          substantial appellate issues as to the
          sufficiency of the evidence and the legality
          of the in-court identification; or, as he
          chose to do, allow the jury to impose sentence
          without the benefit of his version of the De
          La Luz shooting. . . .

          Because of Texas' peculiar procedural rule,
          Mr. Cantu's constitutionally protected right
          to present mitigating evidence in favor of a
          sentence less than death was unconstitution-
          ally chilled.

The state argues that Cantu has waived this argument because it is

raised for the first time on appeal, and we agree.   See Buxton v.

Collins, 879 F.2d 140, 148 (5th Cir. 1989), cert. denied, ____ U.S.

____, 110 S. Ct. 3295, 111 L. Ed. 2d 803 (1990) (Penry claim may not

be considered for the first time on appeal).   In the alternative,

petitioner is asking this court to announce and apply retroactively

on collateral review what amounts to a new rule of constitutional

law, a request foreclosed by Teague v. Lane, 489 U.S. 288, 109 S.




     20
          Cantu has never suggested that his testimony in the
punishment phase would have admitted guilt.

                                26
Ct. 1060d, 103 L. Ed. 2d 334 (1989).21    We decline to review this

issue.

                              VII.

                           CONCLUSION

          For the foregoing reasons, the judgment of the district

court denying habeas relief is AFFIRMED.




     21
          While petitioner has not briefed the Teague issue, we
agree with the state that none of the Teague exceptions apply
here.

                               27